                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

LAWRENCE RICE,                                         )
                                                       )
                               Petitioner,             )
                                                       )
                          v.                           )        No. 2:18-cv-00371-JMS-MJD
                                                       )
UNITED STATES OF AMERICA,                              )
                                                       )
                               Respondent.             )


               Entry Discussing Motion for Relief Pursuant to 28 U.S.C. § 2255
                          and Denying Certificate of Appealability

       For the reasons explained in this Entry, the motion of Lawrence Rice for relief pursuant to

28 U.S.C. § 2255 must be denied and the action dismissed with prejudice. The Court concludes

that no evidentiary hearing is necessary because “the motion and the files and records of the case

conclusively demonstrate that the petitioner is not entitled to relief.” 28 U.S.C. § 2255. In addition,

the Court finds that a certificate of appealability should not issue.

                                         I. The § 2255 Motion

       A motion pursuant to 28 U.S.C. § 2255 is the presumptive means by which a federal

prisoner can challenge his conviction or sentence. See Davis v. United States, 417 U.S. 333, 343

(1974). A court may grant relief from a federal conviction or sentence pursuant to § 2255 “upon

the ground that the sentence was imposed in violation of the Constitution or laws of the United

States, or that the court was without jurisdiction to impose such sentence, or that the sentence was

in excess of the maximum authorized by law, or is otherwise subject to collateral attack.” 28 U.S.C.

§ 2255(a). “Relief under this statute is available only in extraordinary situations, such as an error

of constitutional or jurisdictional magnitude or where a fundamental defect has occurred which
results in a complete miscarriage of justice.” Blake v. United States, 723 F.3d 870, 878–79 (7th

Cir. 2013).

                                     II. Factual Background

       On May 4, 2016, Mr. Rice was charged in this Court by superseding indictment with one

count of conspiring to distribute 500 grams or more of a methamphetamine mixture, in violation

of 21 U.S.C. §§ 841(a)(1) and 846. United States v. Rice, 2:15-cr-00019-MS-CMM-10 (“Cr.

Dkt.”), Dkt. 160.

       On October 5, 2016, the parties filed a plea agreement pursuant to Federal Rule of Criminal

Procedure 11(c)(1)(C). Cr. Dkt. 304. Mr. Rice agreed to plead guilty to conspiracy to distribute

500 grams or more of a methamphetamine mixture. Id. ¶¶ 1, 21. Mr. Rice acknowledged that he

was facing a sentence of not less than 10 years’ imprisonment and not more than life imprisonment;

a fine of not more than $10,000,000; and a term of not less than 5 years’ supervised release

following any term of imprisonment. Id. ¶ 2. The parties stipulated that the following facts

supported his guilty plea:

       From the spring of 2014 through October 15, 2015, Julius Weldon directed the
       activities of a methamphetamine trafficking organization in the Southern District
       of Indiana. Weldon obtained his methamphetamine from sources in Arizona and
       caused the methamphetamine to be shipped from Arizona to Indianapolis. Weldon
       used drug couriers, including Lawrence Rice, to transport the methamphetamine
       from Indianapolis to Vincennes, Indiana and to various individuals for further
       distribution.

       On May 28, 2015, the Indiana State Police stopped a vehicle in Jasper County,
       Indiana in which Weldon and Rice were riding. The vehicle contained
       approximately eight ounces of methamphetamine. Weldon intended to distribute
       some of this methamphetamine to customers in the Vincennes area.

       Rice is accountable for the distribution of between 1.5 kilograms and 5 kilograms
       of a mixture or substance containing a detectable amount of methamphetamine.

Id. ¶ 10 (internal formatting omitted).

       The parties agreed that Mr. Rice waived his right to appeal his conviction and sentence. Id.

                                                2
¶ 15. They agreed that he waived his right to collaterally attack his conviction and sentence under

§ 2255, except for claims of ineffective assistance of counsel. Id. ¶ 16 (“[T]he defendant expressly

agrees not to contest, or seek to modify, the defendant’s conviction or sentence or the manner in

which either was determined in any proceeding, including but not limited to, an action brought

under . . . 28 U.S.C. § 2255 . . . . [The § 2255 waiver] does not encompass claims, either on direct

or collateral review, that the defendant received ineffective assistance of counsel.”).

       By signing the plea agreement, Mr. Rice acknowledged that he had received a copy of the

indictment and discussed it with his attorney; understood the accusations against him in the case;

had told his attorney the facts and circumstances related to the matters in the indictment; and

believed his attorney was fully informed as to the matters in the indictment. Id. ¶ 21. He

acknowledged that he had read the plea agreement and discussed it with his attorney; understood

the terms of the plea agreement; and was satisfied with his attorney’s representation. Id. He

represented that he made no claim of innocence; was freely and voluntarily pleading guilty; and

was pleading guilty because he was guilty of the crime to which he was entering his plea. Id. He

affirmed that, other than the provisions of the plea agreement, no person had made any promises

to him that he would receive a lighter sentence if he would plead guilty. Id.

       Mr. Rice’s trial counsel certified that he had read and fully explained to Mr. Rice “all the

accusations against [Mr. Rice].” Id. ¶ 22. He also certified that Mr. Rice’s plea of guilty “accords

with [trial counsel’s] understanding of the facts as related to [him] by [Mr. Rice] and is consistent

with [his] advice to [Mr. Rice].” Id.

       The parties agreed that the base offense level was 32. Id. ¶ 14. The Government agreed that

Mr. Rice should receive a two-level reduction if he continued to accept responsibility up to and

including the time of sentencing. Id. The Government expressed its intent to file a motion asking



                                                 3
the Court to decrease the offense level by one additional level after Mr. Rice entered his guilty

plea based on his timely notification of his intent to plead guilty. Id. With the anticipated

reductions, the parties agreed that Mr. Rice’s final offense level would be 29. Id. The parties

stipulated to a sentence of not less than 120 months’ imprisonment (the statutory minimum, see

21 U.S.C. § 841(b)(1)(A)(viii) (2010)) and not more than 135 months’ imprisonment. Id. ¶ 9.

       The Court held a plea hearing on October 7, 2016. Dkt. 15-1. Mr. Rice was placed under

oath. Id. at 2. He acknowledged that he was satisfied with his attorney’s representation and that he

had read and discussed the plea agreement with his attorney. Id. at 4–5. He said he had no reason

to believe that his attorney had not done a good job representing him in the case. Id. at 20.

       The Court advised Mr. Rice of the elements of the charge against him, id. at 6–7, and that

by pleading guilty he was relinquishing a number of rights, including: the right to require the

government to prove the elements of the charged offense beyond a reasonable doubt; the right to

cross-examine witnesses against him; and the right to testify in his defense, id. at 9–11. Mr. Rice

acknowledged that he understood that he was waiving these rights by pleading guilty. Id. He

acknowledged that, by pleading guilty, he was admitting that he had knowingly and intentionally

become a member of a conspiracy to distribute 500 grams or more of a methamphetamine mixture.

Id. at 6–7. He acknowledged that he had read the portion of the plea agreement setting forth the

factual basis supporting his guilty plea and that the information stated there was true. Id. at 14. The

Court then found that those facts were sufficient to establish a factual basis for the plea. Id.

       In discussing the plea agreement, Mr. Rice acknowledged that his prison sentence could

range from 120 months to 135 months. Id. at 17. In explaining that range, the Government noted

that it had opted not to pursue an enhanced penalty under 21 U.S.C. § 851 even though Mr. Rice

had a prior conviction for a felony drug offense. Id. at 18. Mr. Rice acknowledged that his



                                                  4
mandatory minimum sentence would have been 20 years if the Government had chosen to pursue

the § 851 enhancement. Id.

        Mr. Rice acknowledged that, if the Court accepted the plea agreement, he would be giving

up his right to appeal his conviction and sentence and to collaterally attack his conviction and

sentence (except for claims of ineffective assistance of counsel). Id. at 19–20. He acknowledged

that he was pleading guilty of his own free will and because he was guilty. Id. at 20. He

acknowledged that he gave up his right to appeal and file a collateral attack after consulting with

his attorney and of his own free will. Id. at 22. When asked if he had any questions about the

guilty plea, the plea hearing, or the plea agreement, he said, “No.” Id. at 23.

       Having confirmed his understanding of the plea agreement, the rights he was relinquishing,

and the plea agreement’s provision that he would serve 120 to 135 months in prison, Mr. Rice then

pleaded guilty to the charge alleged in the superseding indictment. Id. The Court found that Mr.

Rice was “fully competent and capable of entering an informed plea,” that he was “aware of the

nature of the charge and the consequences of the plea,” and that his guilty plea was “a knowing

and voluntary plea supported by an independent basis in fact, containing each of the essential

elements of the offense.” Id. at 23–24. The Court then accepted the plea and adjudged Mr. Rice

guilty of the charge alleged in the superseding indictment. Id. at 24.

       On January 17, 2017, a presentence report (“PSR”) was filed with the Court. Cr. Dkt. 379.

The PSR described facts of the offense using language nearly identical to that used in the plea

agreement. Id. at 4–5. Neither party objected to the PSR. Id. at 20.

       The Court held a sentencing hearing on April 12, 2017. Dkt. 15-2. At the hearing, Mr. Rice

acknowledged that he had read the PSR and that it was accurate. Id. at 3. When asked if he would

like to make a statement, he said, “I accept the responsibility of what I did” and “[s]o, so sorry.”



                                                  5
Id. at 5. In keeping with the plea agreement, the Court sentenced Mr. Rice to 120 months’

imprisonment. Cr. Dkt. 448.

       Mr. Rice appealed. Cr. Dkt. 452. His trial counsel withdrew, but the Seventh Circuit

appointed new counsel. United States v. Rice, No. 17-1931 (“Ap. Dkt.”), Dkt. 7. Newly appointed

counsel filed a motion to voluntarily dismiss Mr. Rice’s appeal with prejudice. Ap. Dkt. 13. That

motion was supported by a “Defendant’s Acknowledgement of Attorney’s Motion for Dismissal

and Consent to the Dismissal of the Appeal,” which Mr. Rice signed. Ap. Dkt. 13-2 (“I have been

informed of my attorney’s intention to move to dismiss my appeal. I concur in my attorney’s

decision and hereby waive all rights to object or raise any points on appeal.”). The Seventh Circuit

granted the motion and dismissed Mr. Rice’s appeal. Ap. Dkt. 14.

       Mr. Rice then filed a motion to reduce his sentence in the trial court. Cr. Dkt. 566. That

motion was denied. Cr. Dkt. 705. Mr. Rice—proceeding pro se—filed another appeal, but that

appeal was dismissed for lack of prosecution. Cr. Dkts. 706, 727. While the second appeal was

pending, Mr. Rice filed his § 2255 motion. Dkt. 1. The Government responded, dkt. 15, but Mr.

Rice did not file a reply, and the time for doing so has passed, see dkt. 17.

                                         III.   Discussion

       In support of his § 2255 motion, Mr. Rice argues that his trial attorney provided ineffective

assistance and that the evidence against him was lacking and insufficient for a conviction. Dkt. 1.

The Court addresses these arguments separately.

                             A.     Ineffective Assistance of Counsel

       Mr. Rice asserts that his trial counsel provided him ineffective assistance in violation of

his Sixth Amendment rights. The Sixth Amendment to the Constitution provides that “[i]n all

criminal prosecutions, the accused shall enjoy the right . . . to have the Assistance of Counsel for



                                                  6
his defense.” U.S. Const. Amend. VI. This right to assistance of counsel encompasses the right to

effective assistance of counsel. McMann v. Richardson, 397 U.S. 759, 771 n. 14 (1970); Watson

v. Anglin, 560 F.3d 687, 690 (7th Cir. 2009).

       A party claiming ineffective assistance of counsel bears the burden of showing (1) that his

trial counsel’s performance fell below objective standards for reasonably effective representation

and (2) that this deficiency prejudiced the defense. Strickland v. Washington, 466 U.S. 668, 688–

94 (1984); United States v. Jones, 635 F.3d 909, 915 (7th Cir. 2011); see also Stitts v. Wilson, 713

F.3d 887, 891 (7th Cir. 2013) (petitioner has burden of demonstrating both deficient performance

and prejudice). If a petitioner cannot establish one of the Strickland prongs, the court need not

consider the other. Groves v. United States, 755 F.3d 588, 591 (7th Cir. 2014).

       To satisfy the first prong of the Strickland test, the petitioner must direct the Court to

specific acts or omissions of her counsel. Wyatt v. United States, 574 F.3d 455, 458 (7th Cir. 2009).

The Court must then consider whether in light of all of the circumstances, counsel’s performance

was outside the wide range of professionally competent assistance. Id.

       To satisfy the prejudice component, a petitioner must establish that “there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding would have

been different.” Strickland, 466 U.S. at 694. In the context of guilty pleas, the “prejudice”

requirement “focuses on whether counsel’s constitutionally ineffective performance affected the

outcome of the plea process.” Hill v. Lockhart, 474 U.S. 52, 59 (1985). “[I]n order to satisfy the

‘prejudice’ requirement, the defendant must show that there is a reasonable probability that, but

for counsel’s errors, he would not have pleaded guilty and would have insisted on going to

trial.” Id. In Lee v. United States, 137 S. Ct. 1958 (2017), the Supreme Court clarified that, in

cases where trial counsel is alleged to have erred in providing a defense to a charge (as opposed to



                                                 7
a miscalculation of penal consequences), the petitioner must also show “he would have been better

off going to trial.” Id. at 1965; see also Hill, 474 U.S. at 59 (“[W]here the alleged error of counsel

is a failure to investigate or discover potentially exculpatory evidence, the determination whether

the error ‘prejudiced’ the defendant . . . will depend on the likelihood that discovery of the evidence

would have led counsel to change his recommendation as to his plea. This assessment, in turn, will

depend in large part on a prediction whether the evidence would have changed the outcome of a

trial.”).

            Mr. Rice contends that his trial counsel was ineffective because counsel “did not properly

explain the evidence.” Dkt. 1 at 4. Instead, he “only advised [Mr. Rice] to ‘talk to the government,’

when [Mr. Rice] had nothing to say, and when [counsel] did not know enough about [Mr. Rice’s]

case.” Id. Mr. Rice contends that he is “innocent, but . . . was convinced to plead guilty because

[he] was told that [he] would get a much higher sentence if [he] did not do so.” Id.

            At the plea hearing, Mr. Rice admitted under oath that he had knowingly and intentionally

become a member of a conspiracy to distribute 500 grams or more of a methamphetamine mixture.

Dkt. 15-1 at 6–7. He also admitted that the facts stated in the plea agreement were true—namely,

that he acted as a drug courier for Julius Weldon to transport methamphetamine from Indianapolis

to Vincennes for further distribution; was stopped in a car with Weldon that contained

approximately eight ounces of methamphetamine; and that he was accountable for distributing

between 1.5 kilograms and 5 kilograms of a methamphetamine mixture. Id. at 14 (referring to Cr.

Dkt. 304 ¶ 10). Thus, his contention that he is innocent—and the implication that his attorney

should have discovered his innocence or argued it to the Government rather than advising him to

plead guilty—is “belied by his own statements at the change of plea hearing, which are presumed

truthful.” Bridgeman v. United States, 229 F.3d 589, 592 (7th Cir. 2000); see also Hurlow v. United



                                                    8
States, 726 F.3d 958, 968 (7th Cir. 2007) (“[R]epresentations made to a court during a plea

colloquy are presumed to be true.” (internal quotation marks and quoted authority omitted)); Nunez

v. United States, 495 F.3d 544, 546 (7th Cir. 2007) (“Nunez I”) (“Defendants cannot obtain relief

by the expedient of contradicting statements freely made under oath, unless there is a compelling

reason for the disparity.”), judgment vacated and remanded on other grounds, 554 U.S. 911

(2008). Mr. Rice cannot obtain relief in this § 2255 action by arguing that he was innocent or that

counsel was ineffective for failing to discover or argue that innocence.

        To the extent Mr. Rice faults his counsel for advising him to talk to the Government and

accept the plea agreement without more thoroughly explaining the evidence or investigating the

facts, his claims also fail because he cannot show prejudice. Mr. Rice does not claim that he would

have insisted on going to trial if his counsel had explained the case better or investigated more

thoroughly, and he does not claim that he would have been better off if he had gone to trial rather

than pleading guilty. 1 Nor does the record include any evidence from which the Court could reach

such a conclusion, especially given that the 120-month sentence Mr. Rice received was the lowest

statutorily permissible sentence the Court could have imposed. See 21 U.S.C. § 841(b)(1)(A)(viii)

(2010). On this point, the record supports the correctness of the advice Mr. Rice claims his counsel

gave him—that he faced a longer sentence (up to life in prison) if he risked going to trial rather

than accepting the plea agreement. Under these circumstances, there is no credible claim of

deficient performance by Mr. Rice’s attorney.




1
 To the extent Mr. Rice’s § 2255 motion can be liberally construed as claiming he would have gone to trial
absent his counsel’s alleged errors, his statements are at best “post hoc assertions . . . about how he would
have pleaded but for his attorney’s deficiencies” and do not, standing alone, suffice to upset his plea. Lee,
137 S. Ct. at 1967.
                                                     9
                                    B.     Insufficient Evidence

        Mr. Rice also contends that “[t]he evidence against [him] was lacking and was not enough

to have [him] convicted.” Dkt. 1 at 5. The Court understands this as a challenge to the sufficiency

of the evidence supporting his conviction. Such a challenge raises a constitutional issue. Buggs v.

United States, 153 F.3d 439, 444 (7th Cir. 1998) (“[A] claim based on insufficiency of evidence

raises a constitutional issue.”).

        This challenge fails because Mr. Rice voluntarily waived his right to file a § 2255 motion

for all issues except ineffective assistance of counsel. Cr. Dkt. 304 ¶ 16. “A defendant may validly

waive both his right to a direct appeal and his right to collateral review under § 2255 as part of his

plea agreement.” Keller v. United States, 657 F.3d 675, 681 (7th Cir. 2011); see also Solano v.

United States, 812 F.3d 573, 577 (7th Cir. 2016). Such waivers are upheld and enforced with

limited exceptions in cases in which (1) “the plea agreement was involuntary,” (2) “the district

court relied on a constitutionally impermissible factor (such as race),” (3) “the sentence exceeded

the statutory maximum,” or (4) the defendant claims ineffective assistance of counsel in relation

to the negotiation of the plea agreement. Keller, 657 F.3d at 681 (internal quotation marks and

quoted authority omitted); Gaylord v. United States, 829 F.3d 500, 505 (7th Cir. 2016). Both

statutory and constitutional rights can be waived in a plea agreement. United States v. Woolley,

123 F.3d 627, 631–32 (7th Cir. 1997).

        Here, Mr. Rice does not argue that one of the exceptions applies, and the Court sees no

evidence supporting such a finding. To the contrary, the record shows that Mr. Rice voluntarily

entered into the plea agreement and that the Court sentenced him to the statutory minimum

sentence. Moreover, as explained above, Mr. Rice’s claim of ineffective assistance of counsel fails.

Because Mr. Rice’s claim about the sufficiency of the evidence supporting his conviction falls



                                                 10
within the waiver and no exception applies, the waiver precludes the relief he seeks.

          In addition, as the Government argues, even if Mr. Rice had not voluntarily waived his

right to appeal and file a § 2255 motion, his sufficiency-of-the-evidence argument is procedurally

defaulted because he did not raise it on direct appeal. “Any claim that could have been raised

originally in the trial court and then on direct appeal that is raised for the first time on collateral

review is procedurally defaulted.” Delatorre v. United States, 847 F.3d 837, 843 (7th Cir.

2017). Constitutional claims may, however, be raised for the first time in a collateral attack if the

petitioner can show cause for the procedural default and prejudice from the failure to

appeal. Massaro v. United States, 538 U.S. 500, 504 (2003). To show cause for a procedural

default, the petitioner must demonstrate that some objective factor external to the petitioner

impeded his efforts to bring a claim on direct appeal. Coleman v. Thompson, 501 U.S. 722, 753

(1991).

          If a petitioner is unable to demonstrate both cause and prejudice, he may be able to obtain

habeas review only if he can persuade the court that the dismissal of his petition would result in a

fundamental miscarriage of justice–that is, that his case is “an extraordinary case, where a

constitutional violation has probably resulted in the conviction of one who is actually

innocent.” Murray v. Carrier, 477 U.S. 478, 495 (1986). “A claim of actual innocence must be

both credible and founded on new evidence. To be credible, the claim must have the support of

reliable evidence—whether it be exculpatory scientific evidence, trustworthy eyewitness accounts,

or critical physical evidence.” Arnold v. Dittman, 901 F.3d 830, 836 (7th Cir. 2018) (internal

quotation marks, citations, and quoted authority omitted). The petitioner must “show that, in light

of this new evidence, it is more likely than not that no reasonable juror would have found him

guilty beyond a reasonable doubt.” Id. at 837.



                                                  11
          Mr. Rice could have brought his sufficiency-of-evidence argument on direct appeal, but he

did not raise the issue to the Seventh Circuit. See dkt. 1 at 7 (checking box that he did not raise this

argument on appeal). And, even if he had brought the issue to the Seventh Circuit’s attention, he

voluntarily dismissed his direct appeal with prejudice. Ap. Dkts. 13-1, 13-2, 14. Therefore, he

procedurally defaulted the argument. See Jones v. United States, 248 F.3d 1158 (table), No. 99-

3388, 2000 WL 1875730, at *1 (7th Cir. Dec. 21, 2000) (“Because [petitioner] voluntarily

dismissed his direct appeal, however, this argument was procedurally defaulted, and he may not

raise it now unless he can establish cause and prejudice.”).

          Mr. Rice also cannot overcome the procedural default. He has not demonstrated cause 2 for

the default or explained how he was prejudiced by it. And, to the extent his barebones claim that

he is “innocent” constitutes an invocation of the actual innocence exception, he has not come

forward with new and reliable evidence or shown that, in light of the evidence, it is more likely

than not that no reasonable juror would have found him guilty beyond a reasonable doubt. Because

Mr. Rice cannot overcome the procedural default, his sufficiency-of-the-evidence argument is

barred.

          To the extent this ground for relief can be liberally construed as a claim for ineffective

assistance of counsel (and not barred by the plea waiver or procedural default), it fails. As

explained, at the plea hearing, Mr. Rice admitted the facts supporting his guilty plea, including

that he acted as a drug courier for Julius Weldon and that he was responsible for distributing



2
 Mr. Rice claims that he did not raise the issue on direct appeal because his “second lawyer resigned and
withdrew from [his] case.” Dkt. 1 at 10. To extent this represents a claim that he had cause for the procedural
default, it is unsupported and directly contradicted by the record in his direct appeal, which shows that his
appellate attorney filed—with his consent—a motion to voluntarily dismiss his appeal with prejudice. See
Ap. Dkts. 13-1, 13-2, 14; see also Eaton v. United States, 458 F.2d 704, 706 (7th Cir. 1972) (“[W]e must
accept petitioners' factual allegations as true except to the extent that they are inherently incredible, merely
conclusory rather than statements of fact, or are contradicted by the record.”).

                                                      12
between 1.5 kilograms and 5 kilograms of a mixture or substance containing a detectable amount

of methamphetamine. He cannot obtain relief simply by repudiating that sworn testimony, see

Nunez I, 495 F.3d at 546, and he has not explained why the admitted facts are insufficient to

support his conviction for violating 21 U.S.C. §§ 841(a)(1) and 846. Therefore, any claim that his

attorney was ineffective for failing to raise this insufficiency-of-evidence issue fails.

                                         IV.     Conclusion

       For the reasons explained in this Entry, Mr. Rice is not entitled to relief on his § 2255

motion. Accordingly, his motion for relief pursuant to § 2255 is DENIED and this action is

dismissed with prejudice. Judgment consistent with this Entry shall now issue and the Clerk shall

docket a copy of this Entry in No. 2:15-cr-00019-JMS-CMM-10. The motion to vacate Cr.

Dkt. [715] shall also be terminated in the underlying criminal action.

                              V. Denial of Certificate of Appealability

       A habeas petitioner does not have the absolute right to appeal a district court’s denial of

his habeas petition, rather, he must first request a certificate of appealability. See Miller–El v.

Cockrell, 537 U.S. 322, 335 (2003); Peterson v. Douma, 751 F.3d 524, 528 (7th Cir. 2014).

Pursuant to Federal Rule of Appellate Procedure 22(b), Rule 11(a) of the Rules Governing § 2255

proceedings, and 28 U.S.C. § 2253(c), the Court finds that Mr. Rice has failed to show that

reasonable jurists would find “it debatable whether the petition states a valid claim of the denial of

a constitutional right” and “debatable whether [this Court] was correct in its procedural ruling.”

Slack v. McDaniel, 529 U.S. 473, 484 (2000). The Court therefore denies a certificate of

appealability.

       IT IS SO ORDERED.

                 Date: 3/12/2020




                                                 13
Distribution:

LAWRENCE RICE
15755-047
TERRE HAUTE - FCI
TERRE HAUTE FEDERAL CORRECTIONAL INSTITUTION
Inmate Mail/Parcels
P.O. BOX 33
TERRE HAUTE, IN 47808

All Electronically Registered Counsel




                                        14
